Title: To George Washington from Colonel Alexander McDougall, 6 May 1776
From: McDougall, Alexander
To: Washington, George



Sir
New York May [6] 1776

The Officers of the four Battalions raised last Year in this Colony have been allowed but a single Ration; nor have they had any allowance for billetting Money even while they were recruiting. The Expences they were exposed to in the Northern Campaign were great; far beyond those in the English Colonies; owing to the high Charges attending the Carriage of the Necessaries they wanted on that Service; which they were Subject to, as there were not boats sufficient on the Lake to Transport Stores for them. This occasioned them to fall a Prey to the Avarice of the Suttlers. They are making frequent applications to the Convention, Committee of Safety; and to me, for an allowance of Rations; or billetting to Compensate for those Expences; or to put them on the same footing with the other Continental Troops, who served at Cambridge; but we are utterly at a Loss how to settle with them for this demand, as we are destitute of any Rule for it. I must therefore beg your Excellency, to inform me, what Rations were allowed at Cambridge, to the

Officers of the Army; in order that the settlement with the Officers of those Battalions may be made. It is with no small Reluctance I trouble the General with this Request. But I hope the pressing Nature of the Case, (as a settlement of this matter will be advancive the Reputation of the Service;) will be a sufficient apology for Your Excellency’s very humble servant

Alexr McDougall

